UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6306



CHAUNCEY LAURENT WALKER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00693-RBS)


Submitted: July 20, 2006                            Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chauncey Laurent Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chauncey Laurent Walker, a state prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 (2000) petition.           We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”          Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

           The district court’s judgment was entered on the docket

on December 12, 2005.     The notice of appeal, which Walker himself

dated January 30, 2006, was late.           Because Walker has failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.              We deny

Walker’s   motion   for   a   transcript    at   government   expense.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  DISMISSED


                                    - 2 -